 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          SODERSTROM et al.,                                 CASE NO. C18-1707MJP

11                                  Plaintiffs,                MINUTE ORDER

12                  v.

13          SKAGIT VALLEY FOOD CO-OP et
            al.,
14
                                    Defendants.
15

16

17          The following minute order is made by the direction of the court, the Honorable Marsha

18   J. Pechman, United States District Judge:

19          This matter comes before the Court on the Parties’ Stipulation of Dismissal of Claims of

20   Anne Keown with Prejudice (Dkt. No. 28.) In their stipulation, the Parties state that “in response

21   to the [C]ourt’s August 21, 2019 order, Plaintiff Keown is choosing to dismiss her claims in their

22   entirety to fully preserve her privacy rights . . . .” (Id. at 2.) But the Court’s August 21 order

23   both required Plaintiff Keown to produce certain documents and found that Defendants were

24   entitled to reasonable attorneys’ fees to be paid by Plaintiffs’ attorney, not Plaintiffs. (Dkt. No.


     MINUTE ORDER - 1
 1   20.) Because the Parties’ Stipulation contained no discussion of whether the Parties were also

 2   attempting to settle the sanction award against Plaintiffs’ attorney, the Court lacks clarity into

 3   whether dismissal is appropriate. The Parties are directed to file an amended stipulation within

 4   five (5) days of this order that clarifies the status of the attorneys’ fee award.

 5

 6           The clerk is ordered to provide copies of this order to all counsel.

 7           Filed October 4, 2019.

 8
                                                       William M. McCool
 9                                                     Clerk of Court

10                                                     s/Rhonda Miller
                                                       Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
